Citation Nr: 1522573	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-26 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to the service-connected PTSD or as due to in-service herbicide exposure.

3.  Entitlement to service connection for an upper and low back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1969 to March 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which, in pertinent part, denied service connection for erectile dysfunction, hypertension, and an upper and lower back disorder.  A claim for service connection for erectile dysfunction, hypertension, and an upper and lower back disorder was received in August 2010.  

In July 2014, the Veteran testified at a Board videoconference hearing at the local RO in Buffalo, New York, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  

The issues of service connection for hypertension and an upper and lower back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's currently diagnosed erectile dysfunction is causally related to the service-connected PTSD.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for erectile dysfunction, as secondary to service-connected PTSD, have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  The Board grants service connection for erectile dysfunction, constituting a full grant of the benefit sought on appeal with respect to this issue, and is remanding the issues of service connection for hypertension and an upper and lower back disorder; therefore, no discussion of VA's duty to notify and to assist is necessary.    

Service Connection for Erectile Dysfunction

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

In this case, the Veteran has been diagnosed with erectile dysfunction, which is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply to this claim.  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.     38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

As adjudicated below, the Board is granting service connection for erectile dysfunction based on secondary service connection under 38 C.F.R. § 3.310; therefore, the additional service connection theory of direct service connection pursuant to the same benefit is rendered moot, and there remain no questions of law or fact as to the fully granted service connection issue.  For this reason, the direct service connection theory will not be further discussed.  See 38 U.S.C.A. § 7104 (stating that the Board decides questions of law or fact).

The contention liberally construed for the Veteran is that his current erectile dysfunction is associated with his service-connected PTSD.  See August 2013 substantive appeal (on a VA Form 9), July 2014 Board hearing transcript.  

The evidence of record demonstrates that the Veteran has currently diagnosed erectile dysfunction.  See December 2006 VA diabetes mellitus examination report.   

The Board finds that the evidence is at least in equipoise as to whether the currently diagnosed erectile dysfunction is causally related to the service-connected PTSD.  In an August 2014 letter, Dr. G.O. opined that the Veteran's erectile dysfunction is almost certainly due to his PTSD because he has no physical causes for erectile dysfunction and psychogenic impotence is a very common problem.

As noted above, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a); see Allen, 7 Vet. App. at 448.  The evidence of record reflects currently diagnosed erectile dysfunction.  The weight of the evidence of record is at least in equipoise as to whether the erectile dysfunction is caused by the Veteran's PTSD; therefore, resolving reasonable doubt in favor of the Veteran, service connection for erectile dysfunction, as secondary to the service-connected PTSD, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of secondary service connection renders moot other theories of service connection.      


ORDER

Service connection for erectile dysfunction, as secondary to service-connected PTSD, is granted.


REMAND

Service Connection for Hypertension 

First, at the July 2014 Board hearing, the Veteran referred to multiple articles to support his contention that stress causes hypertension and heart problems.  These articles have not been received or associated with the claims file.  The AOJ should contact the Veteran and request he submit the identified records.    

Next, the contention liberally construed for the Veteran is that his hypertension is causally related to the service-connected PTSD.  In an August 2014 letter, Dr. T.M. opined that the exact cause of hypertension is difficult, if not impossible, to discern.  Dr. T.M. opined that, while in many instances hypertension is idiopathic and without any specific cause, stress can contribute to hypertension.  

Further, as the Veteran served in the Republic of Vietnam during the Vietnam Era, he is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii) (2014).  Hypertension is not listed as a disease associated with exposure to herbicides.  38 C.F.R. § 3.309(e) (2014).  The National Academy of Sciences (NAS) Institute of Medicine's "Veterans and Agent Orange: Update 2012" categorized hypertension as having limited or suggestive evidence of an association with herbicide exposure.  That is, the report found that available epidemiologic studies suggest an association between exposure to herbicides and hypertension, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.  No VA or private medical opinion is of record with an etiology opinion specifically addressing the questions of whether the Veteran's currently diagnosed hypertension was (1) caused or aggravated by the service-connected PTSD or (2) caused by in-service herbicide exposure.  The Board finds that remand is required to obtain a medical opinion regarding this claim.  38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).   

Service Connection for an Upper and Lower Back Disorder

The contention liberally construed for the Veteran is that his currently diagnosed spinal stenosis of the cervical and lumbar spine is related to active service, specifically carrying a heavy pack and repeatedly jumping out of helicopters wearing a heavy pack during service.  See July 2014 Board hearing transcript.  No VA or private medical opinion is of record with an etiology opinion specifically addressing the question of whether the Veteran's currently diagnosed upper and lower back disorder is related to active service.  The Board finds that remand is required to obtain a medical opinion regarding this claim.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.   

Accordingly, the issues of service connection for hypertension and an upper and lower back disorder are REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he provide copies of any articles he has obtained with regard to the claim for service connection for hypertension.  The AOJ should associate any articles submitted by the Veteran with the claims file.

2.  Schedule the Veteran for a VA examination(s) to obtain an opinion as to the nature and etiology of the claimed (1) hypertension, to include as secondary to the service-connected PTSD or in-service herbicide exposure, and (2) upper and lower back disorder.  The claims file should be provided to the examiner.  The VA examiner should diagnose all current upper and lower back disabilities and offer the following opinions with supporting rationale:   

Is it at least as likely as not (50 percent or greater probability) that each current upper and lower back disability was incurred in or caused by active service?  In rendering this opinion, the VA examiner should address the Veteran's contention that his current back disability is related to wearing a heavy pack and jumping out of helicopters while wearing a heavy pack during service.  

Is it at least as likely as not (50 percent or greater probability) that the currently diagnosed hypertension was caused by the service-connected PTSD?

Is it at least as likely as not (50 percent or greater probability) that the currently diagnosed hypertension was aggravated (permanently worsened in severity beyond a natural progression) by the service-connected PTSD?

Is it at least as likely as not (50 percent or greater probability) that hypertension was caused by the Veteran's presumed exposure to herbicide agents, including Agent Orange, during active service?

3.  Then, readjudicate the appeal.  If any of the issues remain denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


